FILED
                                                                        Nov 26 2019, 7:40 am

                                                                            CLERK
                                                                        Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark F. James                                            Curtis T. Hill, Jr.
Anderson, Agostino & Keller P.C.                         Attorney General of Indiana
South Bend, Indiana                                      Benjamin J. Shoptaw
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

J.C.,                                                    November 26, 2019
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         19A-JV-1311
        v.                                               Appeal from the St. Joseph Probate
                                                         Court
State of Indiana,                                        The Honorable Jason Cichowicz,
Appellee-Petitioner,                                     Judge
                                                         Trial Court Cause No.
                                                         71J01-1901-JD-1



Robb, Judge.




Court of Appeals of Indiana | Opinion 19A-JV-1311 | November 26, 2019                           Page 1 of 9
                                  Case Summary and Issue
[1]   The juvenile court adjudicated J.C. a delinquent child for actions which, if

      committed by an adult, would constitute child molesting, a Level 4 felony.

      Evidence of J.C.’s confession to the offense was admitted at the fact-finding

      hearing. J.C. challenges his adjudication and raises one issue for our review,

      which we restate as whether the State presented sufficient independent evidence

      of the charged offense to satisfy the corpus delicti rule, making J.C.’s confession

      admissible. Concluding the State presented independent evidence that provided

      an inference that J.C. committed child molesting, J.C.’s confession was

      admissible. Accordingly, we affirm.



                             Facts and Procedural History
[2]   The facts most favorable to the juvenile court’s judgment are as follows.

      Nicholas Jones and his wife, Daelyn, have three children, A.J., L.D., and G.D.

      Jones was “pretty good friends” with J.C.’s mother and has known J.C. and his

      family for some time. Transcript of Evidence, Volume 2 at 7. L.D. and J.C.

      attend the same school and their families would often take turns carpooling.

      On August 24, 2018,1 Jones and Travis Pyott, J.C.’s stepfather, went to Jones’




      1
        Although the State’s brief states that the incident occurred on October 8, 2018, the record indicates the
      incident occurred on August 24, 2018. See Appellant’s Appendix, Volume 2 at 18; see also Tr., Vol. 2 at 21-
      22.

      Court of Appeals of Indiana | Opinion 19A-JV-1311 | November 26, 2019                             Page 2 of 9
      home. When the two arrived, Daelyn, the three Jones children, and J.C. and

      his sister “had just pulled up” to the house. Id. at 8.


[3]   Jones had to get ready for “something [he] had to do later in the afternoon” and

      intended to take a shower. Id. In the meantime, Daelyn and Pyott stepped

      outside to smoke a cigarette, A.J. and J.C. were in the living room, and the

      other children were playing outside. Jones allowed J.C. to play the family’s

      Xbox, and A.J., who was six months old at the time, was laying on the floor in

      the living room. Because J.C. “was quite a bit older, . . . [Jones] thought it

      would be okay to just step out of the [living] room for a second and jump in the

      shower real quick.” Id. at 9.


[4]   Jones forgot a bath towel, so he walked to the living room to grab one from a

      living room chair. When he walked into the living room, he “noticed [J.C.]

      kind of jump real fast, . . . like [he] was caught.” Id. J.C. had his back to Jones

      and Jones saw J.C. trying to buckle up his pants “real quick” and thought J.C.’s

      behavior was “really suspicious[.]” Id. Jones grabbed the towel and went to

      the bedroom to get his cell phone. He pressed the “record” button on the phone

      and placed the phone on the chair in the living room near the other bath towels.

      Jones stated that he “kind of covered [his cell phone] up” so it would not be

      noticed. Id. at 10. Jones left the living room and pretended to take a shower.

      After waiting roughly five minutes, Jones went back into the living room,

      picked up his cell phone, and returned to the bedroom to watch the recording.




      Court of Appeals of Indiana | Opinion 19A-JV-1311 | November 26, 2019      Page 3 of 9
[5]   Immediately after watching the recording, Jones found Daelyn and Pyott and

      told them, “we’ve got a serious problem here. You need to come into the

      bedroom and see this video.” Id. at 11. Jones showed them the video and they

      “both pretty much . . . lost it. They got up right away.” Id.2 Daelyn proceeded

      to the living room where she cussed and pointed her finger at J.C. Pyott

      grabbed J.C. and asked, “Did you touch that baby[?]” Id. J.C. was initially

      silent but eventually said, “No,” and Daelyn told J.C. that she had him on

      video. Id. at 12. Jones picked A.J. up and took her into the bedroom to check

      her to “see if like she was bleeding, or anything like that[.]” Id. at 12-13. Jones

      noticed that the front strap of A.J.’s diaper was high up on her belly above her

      belly button. The diaper was rolled up and tucked up underneath her vagina,

      exposing her whole genital area.


[6]   Detective Jeremy Wright of the South Bend Police Department received a

      report from the Department of Child Services regarding the alleged incident and

      interviewed J.C. on October 24, 2018. During the interview, J.C. admitted that

      he rubbed the outside of A.J.’s vagina with two fingers and then began to

      masturbate. See id. at 20.


[7]   The State filed a delinquency petition alleging that J.C. committed an act that

      would be child molesting, a Level 3 felony, if committed by an adult. The State




      2
        We are unable to address the contents of the recording as it was not offered or admitted into evidence at the
      fact-finding hearing.

      Court of Appeals of Indiana | Opinion 19A-JV-1311 | November 26, 2019                               Page 4 of 9
      later filed an amended petition adding a Level 4 felony child molesting count.

      See Appellant’s Appendix, Volume 2 at 12.


[8]   At the fact-finding hearing, Detective Wright testified about his interview with

      J.C. When the State asked Detective Wright whether J.C. disclosed having

      contact with A.J., J.C. objected. The juvenile court explained that, pursuant to

      the corpus delicti rule, “before you can have a confession admitted the State must

      present evidence independent of the confession, establishing the crime charged

      was committed.” Tr., Vol. 2 at 19. The State argued that evidence of contact

      between J.C. and A.J. had been established. The juvenile court agreed,

      overruled J.C.’s objection, and stated, “I’m inclined to agree there is at least a

      modicum of circumstantial evidence suggesting that some contact as alleged in

      the petition occurred, and therefore is sufficient corpus.” Id. At the conclusion

      of the hearing, the juvenile court entered a true finding for Level 4 felony child

      molesting, the State dismissed the Level 3 felony charge, and J.C. was

      subsequently placed on probation.3 J.C. now appeals.



                                   Discussion and Decision




      3
        Following the presentation of evidence and the juvenile court’s judgment, it was brought to the juvenile
      court’s attention that the State’s amended petition charged J.C. with a second count of child molesting, a
      Level 4 felony, but this new charge did not supersede the first count of child molesting, a Level 3 felony. The
      juvenile court entered a true finding on Count 2 and the State agreed to dismiss Count 1. See id. at 29.

      Court of Appeals of Indiana | Opinion 19A-JV-1311 | November 26, 2019                               Page 5 of 9
                                          I. Standard of Review
[9]    Our standard of review in this area is well-settled. The admission of evidence

       falls within the sound discretion of the juvenile court, and we review the

       juvenile court’s decision for an abuse of that discretion. Mack v. State, 23
N.E.3d 742, 750 (Ind. Ct. App. 2014), trans. denied. An abuse of discretion

       occurs when the juvenile court’s decision is clearly against the logic and effect

       of the facts and circumstances before it. Morrison v. State, 824 N.E.2d 734, 739

       (Ind. Ct. App. 2005), trans. denied.


                                     II. Admission of Confession
[10]   J.C. argues that the juvenile court erred by admitting evidence of his confession

       without proof of the corpus delicti – that is, proof the charged crime actually

       occurred.4


                In Indiana, a person may not be convicted of a crime based solely
                on a nonjudicial confession of guilt. Rather, independent proof
                of the corpus delicti is required before the defendant may be
                convicted upon a nonjudicial confession. Proof of the corpus
                delicti means “proof that the specific crime charged has actually
                been committed by someone.” Thus, admission of a confession



       4
         Both parties frame the issue in this case as whether there was sufficient evidence to support J.C.’s
       adjudication. To sustain a true finding that J.C. committed an act that would constitute Level 4 felony child
       molesting if committed by an adult, the State was required to prove beyond a reasonable doubt that J.C.,
       with A.J., a child under fourteen years of age, performed or submitted to any fondling or touching with the
       intent to arouse or satisfy his sexual desires. Ind. Code § 35-42-4-3(b). However, the crux of J.C.’s argument
       relates solely to an alleged lack of sufficient evidence of the corpus delicti and the juvenile court’s alleged error
       in allowing evidence of J.C.’s confession without sufficient proof of the corpus delicti. As such, the issue is
       more appropriately framed as an admission of evidence issue, although our analysis ultimately turns on
       whether there was sufficient evidence of the corpus delicti to support the admission of J.C.’s confession.

       Court of Appeals of Indiana | Opinion 19A-JV-1311 | November 26, 2019                                    Page 6 of 9
               requires some independent evidence of commission of the crime
               charged. The independent evidence need not prove that a crime
               was committed beyond a reasonable doubt, but merely provide
               an inference that the crime charged was committed. This
               inference may be created by circumstantial evidence.


       Shinnock v. State, 76 N.E.3d 841, 843 (Ind. 2017) (internal citations omitted).

       The purpose of this rule is to prevent the admission of a confession to a crime

       which never occurred. Id. The State is not required to prove the corpus delicti by

       independent evidence prior to the admission of a confession, provided the

       totality of independent evidence presented at trial establishes the corpus delicti.

       McManus v. State, 541 N.E.2d 538, 539-40 (Ind. 1989). “The corpus delicti

       evidence required to have a confession admitted is not the same as the corpus

       delicti evidence required to sustain a conviction.” Shinnock, 76 N.E.3d at 844.


[11]   We conclude that the totality of independent evidence established an inference

       that a crime occurred. At the fact-finding hearing, Jones testified that he left

       J.C. and A.J. alone in the living room so he could take a shower. When Jones

       walked back into the living room to get a towel, J.C. jumped up “real fast . . .

       like [he] was caught.” Tr., Vol. 2 at 9. Jones saw J.C. buckle his pants quickly

       while his back was to Jones, which Jones believed was very suspicious. Later,

       when Jones took A.J. into the bedroom, he noticed that the front strap of her

       diaper was above her belly button and her diaper was rolled up and tucked up

       underneath her vagina, exposing her entire genital area.


[12]   Proof of the corpus delicti of any crime, for purposes of admitting the defendant’s

       out-of-court statement, may be proven by circumstantial evidence and need not
       Court of Appeals of Indiana | Opinion 19A-JV-1311 | November 26, 2019        Page 7 of 9
be proven beyond a reasonable doubt. Groves v. State, 479 N.E.2d 626, 628

(Ind. Ct. App. 1985). Such is the case here – all of these facts, taken together,

support an inference that a crime occurred given that the infant victim in this

case is unable to communicate her story. See Shinnock, 76 N.E.3d at 842-44

(concluding there was “ample circumstantial evidence” to satisfy the corpus

delicti rule supporting the admission of the defendant’s confession to committing

bestiality with a dog where the dog did not greet its owner when he arrived

home like the dog usually does, the dog was found trapped inside the

defendant’s room with him, the defendant was in his underwear and had an

erection, dog feces were discovered on the floor, and when the owner opened

the door, the dog ran to hide under the couch). As this court has explained, the

“paramount consideration in applying the corpus delicti rule is whether

independent evidence sufficiently corroborates the confession so that a

defendant is not convicted of a crime that did not occur.” Seal v. State, 105
N.E.3d 201, 210 (Ind. Ct. App. 2018) (emphasis added). Given the evidence

presented, we conclude that the juvenile court properly found that the corpus

delicti rule was satisfied and admitted J.C.’s confession into evidence. 5




5
  J.C.’s argument is based on an inapplicable rule of law. As the State points out, it appears that J.C.
incorrectly asserts that “[w]hen the actus reus is established exclusively by circumstantial evidence, the trier
of fact should require that the proof of guilt is so conclusive and sure to exclude every reasonable theory of
innocence.” Appellant’s Brief at 7. In support of this contention, J.C. cites to Hawkins v. State, 100 N.E.3d
313, 316-17 (Ind. Ct. App. 2018), which addressed the trial court’s denial of the defendant’s request to
include the reasonable theory of innocence language in the jury instruction regarding circumstantial
evidence. A panel of this court stated that this instruction must be given to the jury when the “only evidence
of the commission of the crime is circumstantial.” Id. at 316. However, Hawkins is inapplicable here as that
particular case addressed a different issue, namely the propriety of the jury instructions pertaining to


Court of Appeals of Indiana | Opinion 19A-JV-1311 | November 26, 2019                                Page 8 of 9
                                                 Conclusion
[13]   We conclude the State presented sufficient independent evidence to satisfy the

       corpus delicti rule and, therefore, the juvenile court properly admitted J.C.’s

       confession into evidence. Accordingly, we affirm the judgment of the juvenile

       court.


[14]   Affirmed.


       Mathias, J., and Pyle, J., concur.




       circumstantial evidence. Whether sufficient independent evidence of the charged offense to satisfy the corpus
       delicti rule was not an issue in that case, as it is the case before us.



       Court of Appeals of Indiana | Opinion 19A-JV-1311 | November 26, 2019                             Page 9 of 9